IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

THE FORMER COUNSEL FOR               NOT FINAL UNTIL TIME EXPIRES TO
THE CLAIMANT, ANGELA                 FILE MOTION FOR REHEARING AND
FERGUSON,                            DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D15-5777

v.

MUNROE REGIONAL
MEDICAL
CENTER/ALTERNATIVE
SERVICE CONCEPTS, DAVID
LEWIS,

      Appellees.

_____________________________/

Opinion filed July 8, 2016.

An appeal from an order of the Judge of Compensation Claims.
Marjorie Renee Hill, Judge.

Date of Accident: September 21, 1993.

Kelli Biferie Hastings of the Law Office of Kelli B. Hastings, PLLC, Orlando, and
Angela Ferguson, Orlando, for Appellant.

James N. McConnaughhay and David A. McCranie of McConnaughhay, Coonrod,
Pope, Weaver, Stern & Thomas P.A., Tallahassee, for Appellees.

PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.